DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rommer et al. (US 2011/0199987) in view of Campbell (US 2011/0176407), and further in view of Moon et al. (US 2007/0153685).

Regarding claim 1, Rommer discloses a method for providing a communication connection (Rommer, paragraph [0001], lines 1-4, packet data network connections in a telecommunications network), comprising: 
determining a unique connection identification (ID) (Rommer, paragraph [0016]; session identifier comprised of APN together with UE identity; paragraphs [0029] and [0030], unique identifier comprised of tag appended to APN); 
storing the unique connection ID in a first communication entity (Rommer, paragraphs [0028], tagging is done by the serving gateway; paragraph [0051], tagging done by infrastructure entity in the network; [0056], [0057]); and 
providing the unique connection ID to a second communication entity for establishing of a communication connection identified by the unique connection ID (Rommer, Figs. 2A, 2B, connection between access network/AP 215 and infrastructure node 210 and infrastructure network 216; paragraph [0003]; paragraph [0028], communication node provides several PDN connections towards one access point; paragraph [0031], new PDN connection request from a UE to tag the PDN; paragraph [0050]; paragraph [0051], tagging done by infrastructure entity in the network, in response to a UE request for an additional PDN connection; paragraph [0056]); and
wherein the communication connection is identified by the unique connection ID between the first communication entity and a third communication entity (Rommer, Figs. 2A, 2B, connection between access network/AP 215 and infrastructure node 210 and infrastructure network 216; paragraphs [0029] and [0030]; paragraph [0056]); 
wherein the second communication entity  is a target communication entity (Rommer, paragraphs [0050], [0056], [0057], PDN gateway) to which the first communication entity (Rommer, paragraph [0050]; paragraph [0056], serving gateway) want to create the communication connection (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraph [0003]; paragraph [0028], communication node provides several PDN connections towards one access point; paragraph [0031], new PDN connection request from a UE to tag the PDN), and
wherein the unique connection ID comprises a mobile node ID (Rommer, paragraph [0016], lines 1-4, UE ID), an access point name (paragraph [0016], lines 1-4, APN) and at least one element out of the group consisting of an Evolved Packet System (EPS) (Rommer, paragraph [0051], lines 12-18, Evolved Packet System (EPS))  Bearer ID (Rommer, paragraph [0028], tag in APN string when activating additional PDN connections; paragraph [0029], tag associated with a PDN connection; paragraph [0054], append a sequence number to the original APN string; paragraph [0055], lines 6-7, sequence number is a new unique identity identifying a new PDN connection from the UE to an APN where there is already an active connection), a GREkey and an uplink GREkey.

Rommer does not explicitly disclose a handover between the first communication entity and a third communication entity.

Campbell discloses providing to the second communication entity an indication comprising the unique connection ID for a handover of the communication connection identified by the unique connection ID (Campbell, paragraph [0077], resource-ID carried in Proxy Binding Update and Proxy Binding Accept messages; paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW), 
wherein the handover of the communication connection is identified by the unique connection ID between the first communication entity and a third communication entity (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW), 
wherein the second communication entity is a target communication entity to which the first communication entity want to create the communication connection (Campbell, paragraph [0080] , SGW, PGW; Figs. 1 and 2),
and the communication connection identified by the unique connection ID is handed over from the first communication entity to the third communication entity which is different from the first communication entity (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to provide an indication for a handover of the communication connection, as in Campbell, to the second communication entity of Rommer.  The motivation to combine the references would have been to update the records of the second communication entity.

Rommer does not explicitly disclose that the unique connection ID remains the same during handover.

Moon discloses wherein the unique connection ID remains the same during handover (Moon, paragraph [0007], lines 1-6, service flow identifier is not changed when the mobile station performs handoff, service flow identifier is a unique identifier for a connection service of the mobile station).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for the unique connection ID of Rommer to remain the same during handover, as in Moon; in which case the mobile node ID portion, the access point name (APN) portion, and the Evolved Packet System default bearer ID portion included in the unique connection ID would remain the same. The motivation would have been to prevent an interruption of communication (see ABSTRACT and paragraph [0112] of Moon).

Regarding claim 3, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 1, wherein at least one communication entity is one out of the group consisting of a mobile communication device, a network node, a routing device, a gateway, a user equipment, a mobility management entity, a serving gateway and a packet data network gateway (Rommer, paragraph [0051], mobile phone, access point; paragraph [0056], MME, S-GW, PDG). 

Regarding claim 5, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 1, wherein the communication connection is a communication connection according to a Proxy Mobile IP protocol (Rommer, paragraph [0016], PMIP). 

Regarding claim 6, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 1, wherein the transmission of the indication for establishing and/or handover of a communication connection identified by the unique connection ID is performed by using a Proxy Binding Update message (Campbell, paragraph [0077], vendor specific Proxy Binding Update). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a Proxy Binding Update message, as in Campbell, in network of Rommer.  The motivation to combine the references would have been to conform to PMIP standards.

Regarding claim 7, Rommer in view of Campbell, and further in view of Moon discloses the method according to claim 6, wherein the transmission of the indication for establishing and/or handover of a communication connection identified by the unique connection ID is performed at least in part by using a Vendor Specific Mobility Option of the Proxy Binding Update message (Campbell, Campbell, paragraph [0077], vendor specific Proxy Binding Update). 

Regarding claim 8, Rommer discloses an apparatus (Rommer, paragraph [0001], packet data network connections in a telecommunications network), comprising: 
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (Rommer, paragraph [0029], processor arranged to execute instructions stored in memory), cause the apparatus at least to:
determine a unique connection identification (ID)  (Rommer, paragraphs [0029] and [0030], unique identifier comprised of tag appended to APN); 
store the unique connection ID in a first communication entity (Rommer, paragraphs [0028], tagging is done by the serving gateway; paragraph [0051], tagging done by infrastructure entity in the network; [0056], [0057]); and 
transmit, to a second communication entity, an indication for establishing of a communication connection identified by the unique connection ID (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraph [0003]; paragraph [0028], communication node provides several PDN connections towards one access point; paragraph [0031], new PDN connection request from a UE to tag the PDN; paragraph [0050]; paragraph [0051], tagging done by infrastructure entity in the network, in response to a UE request for an additional PDN connection; paragraph [0056]) , 
wherein the unique connection ID identifies a communication connection (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraphs [0029] and [0030], unique identifier comprised of tag appended to APN) according to a Proxy Mobile IP protocol (Rommer, paragraph [0016], PMIP) between a serving gateway (Rommer, paragraph [0050]; paragraph [0056], serving gateway) and a packet data network gateway (Rommer, paragraphs [0050], [0056], [0057], PDN gateway) , and
wherein the unique connection ID comprises a mobile node ID (Rommer, paragraph [0016], lines 1-4, UE ID), an access point name (paragraph [0016], lines 1-4, APN) and at least one element out of the group consisting of an Evolved Packet System (EPS) (Rommer, paragraph [0051], lines 12-18, Evolved Packet System (EPS)) Bearer ID (Rommer, paragraph [0028], tag in APN string when activating additional PDN connections; paragraph [0029], tag associated with a PDN connection; paragraph [0054], append a sequence number to the original APN string; paragraph [0055], lines 6-7, sequence number is a new unique identity identifying a new PDN connection from the UE to an APN where there is already an active connection), a GREkey and an uplink GREkey.

Rommer does not explicitly disclose a handover identified by the unique connection ID.

Campbell discloses a sending and receiving unit adapted to transmit, to a second communication entity, an indication comprising the unique connection ID for establishing or handover of a communication connection identified by the unique connection ID (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW),
wherein the unique connection ID identifies a communication connection according to a Proxy Mobile IP protocol between a serving gateway and a packet data network gateway (Campbell, paragraph [0009], PMIP; paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to provide an indication for a handover of the communication connection, as in Campbell, to the second communication entity of Rommer.  The motivation to combine the references would have been to update the records of the second communication entity.

Rommer does not explicitly disclose that the unique connection ID remains the same during handover.

Moon discloses wherein the unique connection ID remains the same during handover (Moon, paragraph [0007], lines 1-6, service flow identifier is not changed when the mobile station performs handoff, service flow identifier is a unique identifier for a connection service of the mobile station).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for the unique connection ID of Rommer to remain the same during handover, as in Moon; in which case the mobile node ID portion, the access point name (APN) portion, and the Evolved Packet System default bearer ID portion included in the unique connection ID would remain the same. The motivation would have been to prevent an interruption of communication (see ABSTRACT and paragraph [0112] of Moon).

Claims 9 and 11 are rejected under substantially the same rationale as claim 2 and 5.

Regarding claim 12, Rommer in view of Campbell, and further in view of Moon discloses the apparatus according to claim 8, wherein the at least one memory and the computer program code are further configured to, with the at least one processor (Rommer, paragraph [0029], processor arranged to execute instructions stored in memory), cause the apparatus at least to:
transmit an indication for handover of a communication connection identified by the unique connection ID (Campbell, paragraph [0080], at handover SGW change from old SGW to new SGW, resource-ID provided for the records in the PGW).  

Regarding claim 13, Rommer in view of Campbell, and further in view of Moon discloses a method according to claim 5, further comprising identifying a communication connection according to the Proxy Mobile IP protocol between a serving gateway and a packet data network gateway with the unique connection ID (Rommer, Figs. 2A, 2B, connection between infrastructure node and access network/AP; paragraph [0003]; paragraph [0028], communication node provides several PDN connections towards one access point; paragraphs [0029] and [0030], unique identifier comprised of tag appended to APN; paragraph [0031], new PDN connection request from a UE to tag the PDN; paragraph [0050]; paragraph [0051], tagging done by infrastructure entity in the network, in response to a UE request for an additional PDN connection; paragraph [0056]). 

Regarding claim 14, Rommer in view of Campbell, and further in view of Moon discloses a non-transitory computer-readable medium, in which a computer program is stored, which, when being executed by a processor, causes the processor to carry out the method according to claim 1 (Rommer, paragraph [0068], processor readable instructions stored in a processor readable storage medium). 

Regarding claim 15, Rommer in view of Campbell, and further in view of Moon discloses a computer program embodied on a non-transitory computer readable medium, the computer program, when executed by a processor, causes the processor to carry out the method according to claim 1 (Rommer, paragraph [0068], processor readable instructions stored in a processor readable storage medium).

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Rommer does not teach the claimed unique connection ID, because Rommer allegedly only teaches that a tag is a semicolon and a unique sequence of characters.  However, this is incorrect.  Rommer discusses, in paragraph [0016]; that a session identifier is comprised of APN together with UE identity; and in paragraphs [0028]-[0030] and [0055], that the unique identifier is further comprised of tag appended to APN.  Accordingly, the session ID comprising a UE identity, and APN with a unique identifier appended to it, reads on the claimed unique connection ID.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466